Title: Tobias Lear to Joseph Williams, 14 January 1792
From: Lear, Tobias
To: Williams, Joseph



Sir,
Philada Jany 14th 1792.

I take the earliest opportunity, after receiving your letter of the 11th instant, to inform you of the President’s sentiments on the subject of it.
I think I mentioned to you when I had the pleasure of seeing you in this place, that the President had, when on his tour to the southward, been prevailed upon by the strong sollicitations of Colonel Washington and several other Gentlemen of South Carolina, to promise that he would let his Spanish Jack be carried to that State for a time, if they should think proper to send for him. When I mentioned your application for one of the Jacks, the President informed me, that Colo. Washington had sent for the Spanish Jack, and that he was now on his way to South-Carolina. and added, that as one of the Jacks was already gone, he cou’d not by any means think of parting with the

Knight of Malta for a season, as his dependance for Mules must now be placed on him; and that, as the young Jack had never yet been tried, it would be out of the question to rely upon him for the Services which might be expected—I therefore did not incline to let either of them go from Mount-Vernon, at least not for the ensuing season. The President more over observed, that he had no inclination to part with either of his Jacks, unless a very considerable price should be offered: conceiving that the benefits which might result from them to the Country at large could be diffused, without his dispossessing himself of their property.
Had it been convenient for the President to have let you had one of his Jacks, he would only have done it for a stipulated sum for the season, to be paid in cash, as that would have been more agreeable to him (and perhaps equally as well for you) than to have received a certain proportion of what he might bring in. I am Sir, with great regard, your most obedt Servant,

Tobias Lear.

